Citation Nr: 1819198	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an extraschedular disability rating for bilateral dysmorphopsia.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1982.

This matter initially came before the Board of Veterans' Appeals (BVA) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO granted service connection for bilateral dysmorphopsia (defective vision with distortion of the shape of objects perceived) and assigned a noncompensable disability rating effective June 6, 2000. The Veteran disagreed with the assignment of a noncompensable rating and appealed to the Board. 

In July 2003, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO. A copy of the hearing transcript is of record. 

In a January 2006 decision, the Board denied the Veteran's request for an initial compensable disability rating for bilateral dysmorphopsia. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2008 Memorandum Decision, the Court vacated the Board's January 2006 decision and remanded the matter to the Board. Thereafter, in November 2010, the Board determined that the schedular criteria for an initial compensable disability evaluation for bilateral dysmorphopsia had not been met.

In its November 2010 decision, the Board also remanded the issue of entitlement to an extraschedular rating for bilateral dysmorphopsia based on the Veteran's assertions that his visual disability markedly interferes with his current employment. In May 2012, the Board determined that additional development was required and remanded the claim of entitlement to an extraschedular disability rating for bilateral dysmorphopsia. 

Also at the time of the May 2012 remand, the Board determined that the record did not contain any evidence that the Veteran was unemployed and cited that the record showed that he was employed on a full-time basis and had been for up to 20 years. Thus, the Board found that the issue of entitlement to a TDIU had not been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record). However, since the May 2012 remand, in a December 2012 statement, the Veteran asserted that he was no longer working due to his service-connected bilateral dysmorphopsia. As such, a June 2013 Board remand added the issue of a TDIU based on the Veteran's implied claimed. 

In June 2013, the Board remanded these issues for further development. The Agency of Original Jurisdiction (AOJ) did not substantially comply with the Board's May 2013 directives, as will be discussed below. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In June 2013, the Board remanded this case to obtain employment records, have the Veteran undergo a VA examination, and issue a rating decision. The Board's June 2013 remand also required, once all of the indicated development was completed, the AOJ to refer the Veteran's claim for entitlement to an extraschedular disability rating for bilateral dysmorphopsia again to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for an opinion considering any new evidence. The June 2013 remand also required that the AOJ refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) if the Veteran had not met the minimum threshold requirement of 38 C.F.R. § 4.16(a) for consideration of a TDIU. 

The Board finds that the AOJ failed to substantially comply with the terms of the June 2013 remand. Stegall v. West, 11 Vet. App. 268 (1998). Here it appears the AOJ failed to refer the issue of extraschedular disability rating for bilateral dysmorphopsia to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service. Further, Board notes that the Veteran did not meet the schedular requirement for a TDIU and the February 2018 supplementary statement of the case (SSOC) determined that the Veteran's TDIU claim would not be submitted for extraschedular consideration. However, the June 2013 remand instruction specifically required that if the Veteran did not meet the schedular requirement for a TDIU then the AOJ should refer the case to the Under Secretary for Benefits or Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b). As the case was not referred for either the issue of extraschedular disability rating for bilateral dysmorphopsia or a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for entitlement to an extraschedular disability rating for bilateral dysmorphopsia to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b).

2. Refer the Veteran's claim for entitlement to a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b).

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

